      Case: 1:17-cv-08292 Document #: 82 Filed: 08/01/19 Page 1 of 3 PageID #:960




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


 QUINCY BIOSCIENCE, LLC,

         Plaintiff,                                         Case No. 1:17-cv-8292

 v.                                                         Hon. Sharon Johnson Coleman

 ELLISHBOOKS and ELISHBOOKS
 CORPORATION,

         Defendants.


                           FINAL JUDGMENT IN A CIVIL CASE

        Plaintiff Quincy Bioscience, LLC (“Plaintiff” or “Quincy”) filed this action against

Defendants Ellishbooks and Elishbooks Corporation (“Defendants”), alleging federal trademark

infringement (Count I), false designation of origin and unfair competition (Count II), false

advertising (Count III), dilution (Count IV), and related state law claims including unjust

enrichment (Counts V through VIII). (Dkt. No. 10). Plaintiff’s motion for default judgment against

Defendants seeking monetary and injunctive relief was granted on August 8, 2018. (Dkt. No. 28).

Following a damages prove-up hearing on March 12, 2019, including the submission of supporting

evidence (see Dkt. Nos. 62 and 63), on March 18, 2019 the Court issued a judgment in favor of

Quincy and against Defendants in the amount of $480,968.13, plus costs. (Dkt. No. 65). The Court

stated its reasons for this award of damages in an Order dated March 15, 2019. (Dkt. No. 64). On

March 26, 2019, the Court granted Quincy’s Motion to Amend Final Order and Judgment, finding

that Defendants “have committed trademark infringement and false advertising in violation of the

Lanham Act, 15 U.S.C. §§ 1114, 1125(a)(1)(A), with respect to Plaintiff’s PREVAGEN®

trademark. Defendants knew or had reason to know that at least some of the products bearing


                                                1
    Case: 1:17-cv-08292 Document #: 82 Filed: 08/01/19 Page 2 of 3 PageID #:960




Plaintiff’s PREVAGEN® trademark were stolen and that sales of these products injured Plaintiff

and unjustly enriched Defendants.” (Dkt. No. 69 (“March 26 Order”) at 1). The Court further found

reasons for the awarding of permanent injunctive relief against Defendants. (Id. at 2). The Court

ordered the previously entered Judgment to be amended to enjoin Defendants from infringing

Plaintiff’s trademark and from selling stolen goods bearing Plaintiff’s trademark. (Id. at 2-3).

       Before the Clerk of Court amended the previously entered Judgment, Defendants appealed

the March 26 Order. (Dkt. No. 70). On June 17, 2019 the Seventh Circuit remanded the Parties to

seek and obtain an injunction order in compliance with Fed. R. Civ. P. 65(d)(1)(C). (Appellate

Case No. 19-1799, Docket No. 16) (citing Bethune Plaza, Inc. v. Lumpkin, 863 F.2d 525 527 (7th

Cir. 1988) (“…There must be a separate document, with a self-contained statement of what the

court directs to be done.”)).

       Having entered upon a showing a default judgment against Defendants Ellishbooks and

Elishbooks Corporation, finding that Defendants have committed trademark infringement and

false advertising; having determined that damages are due in favor of Quincy in the amount of

$480,968.13, plus costs; and having determined that permanent injunctive relief against

Defendants is warranted;

       THIS COURT HEREBY ENTERS JUDGMENT in the amount of $480,968.13, plus

costs, in favor of Plaintiff Quincy Bioscience, LLC and against Defendants Ellishbooks and

Elishbooks Corporation; and

       THIS COURT HEREBY FURTHER ENTERS JUDGMENT in the form of a

permanent injunction against Defendants Ellishbooks and Elishbooks Corporation, in which they

are permanently enjoined from (1) infringing upon Plaintiff’s PREVAGEN® trademark; and (2)

selling stolen products bearing the PREVAGEN® trademark.



                                                 2
   Case: 1:17-cv-08292 Document #: 82 Filed: 08/01/19 Page 3 of 3 PageID #:960




      This is a Final Judgment against the Defendants, Ellishbooks and Elishbooks Corporation.

DATED: August 1, 2019.


                                                 ______________________________
                                                 Hon. Sharon Johnson Coleman
                                                 United States District Judge
                                                 Northern District of Illinois




                                             3
